
	
		I
		111th CONGRESS
		2d Session
		H. R. 6437
		IN THE HOUSE OF REPRESENTATIVES
		
			November 18, 2010
			Mr. Engel (for
			 himself and Mrs. Myrick) introduced
			 the following bill; which was referred to the
			 Committee on Energy and
			 Commerce
		
		A BILL
		To amend title XIX of the Social Security Act to improve
		  the quality, health outcomes, and value of maternity care under the Medicaid
		  and CHIP programs by developing a maternity care quality measurement program,
		  identifying payment mechanism improvements, and identifying essential
		  evidence-based maternity care services.
	
	
		1.Short titleThis Act may be cited as the
			 Partnering to Improve Maternity Care
			 Quality Act of 2010.
		2.Quality measures
			 for maternity care under Medicaid and CHIPTitle XIX of the Social Security Act is
			 amended by inserting after section 1139B the following new section:
			
				1139C.Maternity
				care quality measurement
					(a)In
				generalThe Secretary shall develop a maternity care quality
				measurement program for care provided to childbearing women and newborns for
				use by—
						(1)a State in
				administering a State plan under title XIX or a State Child Health Plan under
				title XXI;
						(2)health insurance
				issuers (as such term is defined in section 2791 of the Public Health Service
				Act (42 U.S.C. 300gg–91)) and managed care entities that enter into contracts
				with States for the purpose of administering such plans; and
						(3)providers of items
				and services (including accountable care organizations) with respect to items
				and services provided under such plans.
						(b)Identification
				of an initial set of maternity care quality measures
						(1)In
				generalNot later than
				January 1, 2013, the Secretary shall identify, and publish, from maternity care
				quality measures endorsed under section 1890(b)(2), an initial core set of
				maternity care quality measures for use in data collection and reporting
				by—
							(A)a State in
				administering a State plan under title XIX or a State Child Health Plan under
				title XXI;
							(B)health insurance
				issuers (as such term is defined in section 2791 of the Public Health Service
				Act (42 U.S.C. 300gg–91)) and managed care entities that enter into contracts
				with States for the purpose of administering such plans; and
							(C)providers of items
				and services (including accountable care organizations) with respect to items
				and services provided under such plans.
							(2)Consultation and
				public commentNot later than
				January 1, 2012, the Secretary shall—
							(A)solicit public comment on a recommended
				initial core set of maternity care quality measures; and
							(B)consult with
				stakeholders identified in
				subsection (i)(1) regarding such
				measures.
							(c)Development of
				additional quality measures
						(1)Contracts with
				qualified entitiesNot later
				than the end of the 6-month period beginning on the date the Secretary
				publishes the initial measures under
				subsection (b)(1), the Secretary,
				acting through the Agency for Healthcare Research and Quality, in consultation
				with the Centers for Medicare & Medicaid Services, shall enter into grants,
				contracts, or intergovernmental agreements with qualified measure development
				entities for the purpose of developing, testing, and validating maternity care
				quality measures in areas that are not adequately covered by the measures
				identified under
				subsection (b)(1).
						(2)Qualified
				measure development entity definedFor purposes of this
				subsection, the term qualified measure development entity means an
				entity that—
							(A)has demonstrated
				expertise and capacity in the development and testing of quality
				measures;
							(B)has adopted
				procedures for quality measure development that ensure the inclusion of—
								(i)the views of the individuals and entities
				who are identified in
				subsection (d)(2)(E) and whose
				performance will be assessed by the measures; and
								(ii)the views of
				other individuals and entities (including patients, consumers, and health care
				purchasers) who will use the data generated as a result of the use of the
				quality measures;
								(C)for the purpose of ensuring that the
				quality measures developed under this subsection meet the requirements to be
				considered for endorsement under section 1890(b)(2), has provided assurances to
				the Secretary that the measure development entity will collaborate with—
								(i)the
				Secretary;
								(ii)the
				consensus-based entity with a contract under section 1890(a)(1); and
								(iii)stakeholders
				(including those stakeholders identified in
				subsection (i)(1)), as
				practicable;
								(D)has transparent
				policies regarding governance and conflicts of interest; and
							(E)submits an
				application to the Secretary at such time, and in such form and manner, as the
				Secretary may require.
							(3)eMeasures
							(A)In
				generalA qualified measure
				development entity with a grant, contract, or intergovernmental agreement under
				paragraph (1), in developing quality
				measures, shall use the measure-authoring tool of the consensus-based entity
				with a contract under section 1890(a)(1) to create eMeasures that make use of
				and build upon the quality dataset developed under
				subsection (g).
							(B)eMeasure
				definedFor purposes of this paragraph, the term
				eMeasure means a measure for which measurement data (including
				clinical data) will be collected electronically, including through the use of
				electronic health records and other electronic data sources.
							(4)EndorsementAny maternity care quality measures
				developed under this subsection by a qualified measure development entity shall
				be submitted by the qualified measure development entity to the consensus-based
				entity with a contract under section 1890(a)(1) to be considered for
				endorsement under section 1890(b)(2).
						(d)Types of
				measures
						(1)In
				generalThe maternity quality measures identified under
				subsection (b) and the measures
				developed under
				subsection (c) shall—
							(A)be evidence-based and, as appropriate,
				risk-adjusted; and
							(B)include a balance
				of each of the types of measures listed in
				paragraph (2).
							(2)List of types of
				measuresThe measures listed in this paragraph are the
				following:
							(A)Measures of the
				process, experience, efficiency, and outcomes of maternity care, including
				postpartum outcomes.
							(B)Measures that
				apply to—
								(i)women and newborns who are healthy and at
				low risk, including measures of appropriately low-intervention, physiologic
				birth in low-risk women; and
								(ii)women and newborns at higher risk.
								(C)Measures that
				apply to—
								(i)childbearing
				women; and
								(ii)newborns.
								(D)Measures that
				apply to care during—
								(i)pregnancy;
								(ii)intrapartum
				period; and
								(iii)the postpartum
				period.
								(E)Measures that
				apply to—
								(i)clinicians and
				clinician groups;
								(ii)facilities;
								(iii)health plans;
				and
								(iv)accountable care organizations.
								(F)Measurement
				of—
								(i)disparities;
								(ii)care
				coordination; and
								(iii)shared decision
				making.
								(e)Maternity
				Consumer Assessment of Healthcare Providers and Systems surveys
						(1)Adaption of
				surveysNot later than January 1, 2014, for the purpose of
				measuring the care experiences of childbearing women and newborns, the Agency
				for Healthcare Research and Quality shall adapt the Consumer Assessment of
				Healthcare Providers and Systems program surveys of—
							(A)providers;
							(B)facilities;
				and
							(C)health
				plans.
							(2)Surveys must be
				effectiveThe Agency for
				Healthcare Research and Quality shall ensure that the surveys adapted under
				paragraph (1) are effective in
				measuring aspects of care that childbearing women and newborns experience,
				including aspects related to—
							(A)various care
				settings;
							(B)various types of
				caregivers;
							(C)considerations
				relating to pain;
							(D)the use of
				medications;
							(E)shared decision
				making—
								(i)during
				pregnancy;
								(ii)in the
				intrapartum period; and
								(iii)in the
				postpartum period; and
								(F)the provision of
				information, emotional support, and comfort measures during the intrapartum
				period.
							(3)LanguagesThe
				surveys adapted under
				paragraph (1) shall be available in
				English and Spanish.
						(4)EndorsementThe
				Agency for Healthcare Research and Quality shall submit any Consumer Assessment
				of Healthcare Providers and Systems surveys adapted under this subsection to
				the consensus-based entity with a contract under section 1890(a)(1) to be
				considered for endorsement under section 1890(b)(2).
						(5)ConsultationThe adaption of (and process for applying)
				the surveys under
				paragraph (1) shall be conducted in
				consultation with the stakeholders identified in
				subsection (i)(1).
						(f)Measurement
				reporting
						(1)Voluntary
				reportingThe Secretary shall encourage voluntary and
				standardized reporting to the Secretary, using the maternity care quality
				measures identified under
				subsection (b) and developed under
				subsection (c) and the surveys adapted
				under
				subsection (e), by—
							(A)clinicians
				(including physicians, midwives, and clinician groups);
							(B)facilities
				(including hospitals and freestanding birth centers);
							(C)accountable care
				organizations; and
							(D)health
				plans,
							on the
				performance of such clinicians, facilities, accountable care organizations, or
				plans.(2)Standardized
				format and processNot later
				than January 1, 2013, the Secretary, in consultation with the stakeholders
				identified under
				subsection (i)(1), shall—
							(A)(i)develop, validate, and test formats and
				processes for standardized reporting under
				paragraph (1)—
									(I)to the clinicians, facilities,
				accountable care organizations, health plans, and State agencies identified in
				paragraph (3); and
									(II)to the patients, policymakers, and
				payers identified in
				paragraph (4)(A); and
									(ii)update such formats and processes
				to incorporate any additional quality measures developed under
				subsection (c) and any surveys developed
				under
				subsection (e); and
								(B)reflect best
				practices for timely, accurate, effective communications for quality measures,
				and update such formats and processes as appropriate.
							(3)Feedback
				reports
							(A)Clinicians,
				facilities, accountable care organizations, and health plansIf
				the Secretary receives a report from a clinician, facility, accountable care
				organization, or health plan under
				paragraph (1), the Secretary shall
				provide, annually, to such clinician, facility, accountable care organization,
				or health plan a confidential feedback report that contains quality measure
				data collected through the report received under
				paragraph (1), and, if feasible,
				risk-adjusted benchmarks. Such feedback reports shall be designed and used for
				the purpose of quality improvement by such clinician, facility, accountable
				care organization, or plan.
							(B)State
				agenciesThe Secretary shall
				provide an annual report to the State agency administering or supervising the
				administration of a State plan under title XIX or a State Child Health plan
				under title XXI on the quality of care provided by clinicians, facilities,
				accountable care organizations, and health plans in such State.
							(4)Public
				availability of data
							(A)In
				generalSubject to
				subparagraph (B), the data
				contained in the reports under
				paragraph (1) shall be made available
				to—
								(i)patients to use in
				maternity care decision making; and
								(ii)policymakers and
				purchasers to assess the quality of maternity care services provided under
				titles XIX and XXI.
								(B)Endorsed and
				validData reported under
				this subsection may only be made available under this paragraph, or otherwise
				made public, if—
								(i)such data are
				received—
									(I)from a maternity
				care quality measure that is identified under
				subsection (b) or developed under
				subsection (c); or
									(II)through the use
				of a survey adapted under
				subsection (e);
									(ii)endorsed without
				time-limited qualification under section 1890(b)(2); and
								(iii)the clinician,
				facility, accountable care organization, or health plan that submitted such
				data has been given an opportunity to confirm the quality and accuracy of such
				data.
								(g)Conversion of
				currently endorsed measures and creation of initial quality dataset To enable
				electronic health records To measure the care of childbearing women and
				newborns
						(1)In
				generalNot later than
				January 1, 2012, for the purpose of fostering automated patient-centered
				longitudinal quality measurement of maternity and newborn care using clinical
				data, the consensus-based entity with a contract under section 1890(b)(2) shall
				coordinate—
							(A)the conversion of
				endorsed measures for the care of childbearing women and newborns to eMeasures
				(as such term is defined in
				subsection (c)(3)(B)); and
							(B)the development of
				an initial quality dataset for use within electronic health records of
				childbearing women and newborns enrolled in a program administered by a State
				through State plans under title XIX and State Child Health plans under title
				XXI for purposes of such eMeasures.
							(2)Requirements for
				eMeasure conversion and dataset creationThe conversion to eMeasures and the dataset
				creation under
				paragraph (1) shall, for each quality
				measure of the care of childbearing women or newborns that the consensus-based
				entity with a contract under section 1890(b)(2) endorses, use the entity’s
				measure authoring tool to—
							(A)specify standard data elements, quality
				data elements, and data flow connectors to electronic information;
							(B)specify quality measure logical
				statements;
							(C)test quality measure validity with an
				appropriate electronic health record test database;
							(D)finalize eMeasures for export to electronic
				health record systems; and
							(E)carry out this work in—
								(i)collaboration with
				the developer or sponsor of each endorsed measure, who is responsible, under an
				agreement with the entity that endorsed such measure, for updating such
				measure; and
								(ii)consultation with
				the stakeholders identified in
				subsection (i)(1).
								(h)Measurement
				program reportingNot later
				than January 1, 2014, and every 2 years thereafter, the Secretary shall submit
				to the Congress and the Medicaid and CHIP Payment and Access Commission a
				report on the status of the maternity care quality measurement program under
				this section, including—
						(1)the measured
				results in maternity care quality;
						(2)trends over time in maternity care
				quality;
						(3)the adequacy and
				use of the set of—
							(A)the quality
				measures identified under
				subsection (b);
							(B)the quality
				measures developed under
				subsection (c); and
							(C)the surveys adapted under
				subsection (e);
							(4)the adequacy and
				use of the reporting format under
				subsection (f)(2);
						(5)the adequacy of
				the quality dataset under
				subsection (g); and
						(6)any
				recommendations for programmatic and legislative changes needed to improve the
				quality of care provided to childbearing women and newborns under this title
				and title XXI, including recommendations for quality reporting by the
				States.
						(i)Stakeholders
						(1)In
				generalThe stakeholders identified in this subsection
				are—
							(A)State Medicaid administrators;
							(B)maternal-fetal
				medicine specialists;
							(C)obstetrician-gynecologists;
							(D)family
				physicians;
							(E)certified nurse-midwives;
							(F)certified midwives;
							(G)nurse
				practitioners;
							(H)nurses;
							(I)neonatologists;
							(J)pediatricians;
							(K)consumers and
				their advocates;
							(L)health quality
				measurement experts;
							(M)health quality
				measure developers;
							(N)representatives
				from the consensus-based entity with a contract under section 1890(a) of the
				Social Security Act;
							(O)electronic health
				record developers and vendors;
							(P)employers and
				purchasers;
							(Q)health facility
				and health system leaders; and
							(R)other individuals
				who are involved in the advancement of evidence-based maternity care quality
				measures.
							(2)Professional
				organizationsThe
				stakeholders identified under
				paragraph (1) may include
				representatives from professional organizations and specialty societies (such
				as the American College of Obstetricians and Gynecologists, the American
				Academy of Family Physicians, the American College of Nurse-Midwives, the
				Society for Maternal Fetal Medicine, and the Association of Women’s Health,
				Obstetric, and Neonatal Nurses).
						(j)AppropriationOut
				of any funds in the Treasury not otherwise appropriated, there are appropriated
				for each of fiscal years 2011 through 2015, such sums as may be necessary for
				the purpose of carrying out this section. Funds appropriated under this
				subsection shall remain available until
				expended.
					.
		3.Demonstration project
			 to evaluate payment reform in maternity care
			(a)In
			 generalThe Secretary of Health and Human Services shall
			 establish a demonstration project to evaluate the use of alternative payment
			 methods under the Medicaid program under title XIX of the Social Security Act,
			 for the purpose of—
				(1)improving the
			 quality, value, and outcomes of maternity care by reliably delivering effective
			 care that contributes to improved outcomes; and
				(2)reducing the costs
			 of maternity care for beneficiaries under such program by—
					(A)delivering
			 effective care;
					(B)avoiding overuse
			 of care that may cause harm to the beneficiary or a waste of resources, without
			 providing a benefit to the beneficiary; and
					(C)discouraging the
			 provision of care that lacks an evidence base and is contrary to strong
			 recommendations supported by high quality evidence in clinical practice
			 guidelines from nationally recognized specialty societies and professional
			 organizations.
					(b)Payments
				(1)RequirementsPayments made under the demonstration
			 project under
			 subsection (a) for the provision of medical
			 services shall be adjusted for the health conditions and other characteristics
			 of Medicaid beneficiaries, as determined by the Secretary.
				(2)Allowable
			 payment structuresUnder the
			 demonstration project under
			 subsection (a), the Secretary may evaluate
			 alternative payment methods, including the following:
					(A)Payments that are
			 defined to cover services for a single episode of care for an individual woman
			 and her newborn, including—
						(i)all
			 care from the prenatal through the postpartum period; or
						(ii)all care received
			 during the intrapartum period.
						(B)Payments based on
			 a condition-adjusted capitated rate for a population of women and
			 newborns.
					(C)Payments that
			 cover multiple providers (such as hospitals, birth centers, physicians,
			 midwives, and nurse practitioners) that would otherwise be paid
			 separately.
					(D)Payments in the
			 form of virtual bundling, in which providers are paid
			 separately, but the amount of such payments are adjusted so that the total of
			 the individual payments to each provider remains under a total payment budget
			 for the episode of care.
					(E)Payments to providers (including doulas,
			 and other providers of continuous labor support) and for services (such as
			 shared decision making, breast-feeding support programs, and doula services)
			 that may not currently be eligible for direct reimbursement under title XIX of
			 the Social Security Act.
					(F)Payments that
			 cover multiple services that would otherwise be paid for separately, or that
			 allow greater flexibility as to the type of provider, location of service, or
			 approach to care than would otherwise be permitted, to enable providers to
			 improve outcomes or value.
					(G)Other payment innovations that are likely
			 to result in improved maternity care quality, outcomes, and value (such as
			 payment of bonuses for improved outcomes or payments for care
			 coordination).
					(3)Evaluation and
			 monitoringThe Secretary shall also make payments for the purpose
			 of collecting data necessary for the evaluation and monitoring of the
			 demonstration project under this section.
				(c)Scope and
			 selection of StatesThe demonstration project under
			 subsection (a) shall be conducted in no more
			 than 8 States, which shall be selected by the Secretary based on—
				(1)an application
			 that—
					(A)is submitted by a entity or consortium
			 that—
						(i)includes the
			 single State agency under section 1902(a)(5); and
						(ii)may
			 include managed care organizations, integrated health systems, and accountable
			 care organizations providing maternity care to Medicaid and CHIP beneficiaries;
			 and
						(B)specifies the
			 regions and populations in the State that will be served by the entity or
			 consortium under the demonstration project;
					(2)criteria designed to ensure that, as a
			 whole, the demonstration project is, to the greatest extent possible,
			 representative of the demographic and geographic composition of Medicaid
			 beneficiaries nationally; and
				(3)criteria designed
			 to ensure that multiple payment models are tested through the demonstration
			 project.
				(d)Protections for
			 beneficiaries
				(1)No additional
			 cost sharingUnder the demonstration project under
			 subsection (a), a Medicaid beneficiary shall
			 not be liable for any cost sharing in excess of the amount of cost sharing that
			 such beneficiary would otherwise be liable for under title XIX of the Social
			 Security Act.
				(2)No reduction in
			 qualityA provider who provides services to a Medicaid
			 beneficiary under the demonstration project under
			 subsection (a) shall provide services that
			 the provider expects will result in a similar or improved health outcome for
			 such beneficiary, compared with the services such beneficiary would receive
			 under title XIX of the Social Security Act if the beneficiary was not receiving
			 services under the demonstration project.
				(3)No denial of
			 covered servicesIn no case
			 may a Medicaid beneficiary be denied maternity and nonmaternity items and
			 services under the demonstration project under
			 subsection (a) than such beneficiary would
			 otherwise receive under title XIX of the Social Security Act.
				(e)PeriodThe
			 demonstration project under
			 subsection (a) shall begin on January 1,
			 2012, and shall end on December 31, 2016.
			(f)Reports
				(1)State
			 reportsEach entity or
			 consortium with an application that is approved under
			 subsection (c) that participates in the
			 demonstration project under
			 subsection (a) shall report to the
			 Secretary, in a time, form, and manner specified by the Secretary, the data
			 necessary to—
					(A)monitor
			 the—
						(i)health outcomes of
			 participating beneficiaries;
						(ii)the
			 costs of the project; and
						(iii)the quality of
			 maternity care provided under the project; and
						(B)evaluate the rationale for the selection of
			 the items and services included in any bundled payment made by the entity or
			 consortium under the project.
					(2)Final
			 reportNot later than
			 December 31, 2017, the Secretary shall submit to Congress a report
			 containing—
					(A)the results of the
			 demonstration project under
			 subsection (a);
					(B)an assessment of
			 the influence of medical liability on the results of such project; and
					(C)recommendations for changes in Medicaid
			 payment policies to enhance the quality, health outcomes, and value of
			 maternity care provided through the Medicaid program.
					4.Essential
			 services for childbearing women and newborns
			(a)Report on
			 evidence-Based maternity care servicesThe Secretary of Health
			 and Human Services is authorized to, and shall seek to, enter an agreement with
			 the Institute of Medicine of the National Academies to develop and, not later
			 than January 1, 2013, publish a report that, on the basis of the best available
			 evidence, identifies the following:
				(1)Essential
			 servicesThe following
			 essential maternity care services:
					(A)A package of
			 evidence-based maternity care services that the Institute of Medicine
			 identifies as essential for the majority of childbearing women and newborns who
			 are healthy and at low risk for complications during pregnancy, birth, the
			 postpartum period, and the newborn period (the 28-day period beginning on the
			 date of birth).
					(B)Any additional and differing maternity care
			 services that the Institute of Medicine identifies as essential to women and
			 newborns who are at higher risk than the individuals described under
			 paragraph (1) for complications during
			 pregnancy, birth, the postpartum period, and the newborn period.
					(C)Any pre- and
			 interconception care services that have been demonstrated to contribute to
			 improved maternal and newborn outcomes.
					(2)Limited value
			 and understudied servicesMaternity care services that are identified
			 by the Institute of Medicine as—
					(A)being of limited
			 value (including use of a specific service for indications that are not
			 supported); or
					(B)requiring
			 comparative effectiveness research to clarify the safety and effectiveness of
			 such services.
					(b)Strength of
			 evidenceIn identifying the essential services under
			 subsection (a)(1), the Institute of
			 Medicine shall—
				(1)give priority to maternal care services
			 that are supported for use for specific indications or populations by
			 systematic reviews with high- or moderate-quality evidence and strong
			 recommendations, as determined by a valid assessment system, such as GRADE
			 (Grading of Recommendations Assessment, Development and Evaluation); and
				(2)clearly indicate if a service that is
			 recommended as essential is based on lower quality evidence or weaker
			 recommendations than the levels described under paragraph (1).
				(c)Consultative
			 process
				(1)In
			 generalThe Institute of Medicine shall develop the report under
			 subsection (a) in consultation with a
			 multistakeholder panel that includes representatives of—
					(A)clinicians with
			 expertise in—
						(i)obstetrics;
						(ii)family
			 medicine;
						(iii)pediatrics;
						(iv)midwifery;
						(v)nursing;
						(vi)maternal fetal medicine;
						(vii)genetics;
						(viii)anesthesia;
						(ix)substance
			 abuse;
						(x)reproductive endocrinology;
						(xi)mental health;
						(xii)infectious disease; and
						(xiii)interconception care;
						(B)consumers and
			 their advocates;
					(C)payers and
			 purchasers; and
					(D)research
			 methodology experts.
					(2)Professional
			 organizationsThe
			 representatives under
			 paragraph (1) may include representatives
			 from professional organizations and specialty societies (such as the American
			 College of Obstetricians and Gynecologists, the American Academy of Family
			 Physicians, the American College of Nurse-Midwives, the Society for Maternal
			 Fetal Medicine, and the Association of Women’s Health, Obstetric, and Neonatal
			 Nurses).
				(d)Definition of
			 maternal care servicesFor
			 purposes of the report under
			 subsection (a), the term maternity
			 care services shall include—
				(1)services related
			 to the confirmation of pregnancy and preconception, prenatal, intrapartum,
			 postpartum, newborn, and interconception care;
				(2)newborn care services that are incidental
			 to interconception care;
				(3)mental health and
			 substance abuse services; and
				(4)support services
			 (such as language translation and care coordination).
				(e)Sense of
			 CongressIt is the sense of
			 Congress that the Administrator of the Centers for Medicare & Medicaid
			 Services and the directors of State Medicaid agencies should ensure that the
			 services available to childbearing women and newborns under the Medicaid
			 program in each State are well-aligned with the essential maternity care
			 services identified in
			 subsection (a)(1).
			
